706 N.W.2d 728 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Albert William JUDERJOHN, Defendant-Appellant.
Docket No. 128571, COA No. 261174.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the April 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal to determine how best to score offense variable 10, exploitation of a vulnerable victim, when there is no victim. Here, a police officer was posing as a child victim.